DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Mazda, JP2010-149174, cited by applicant .
Mazda has vertical wall 10d, top plate 10a, protruding sections 10e with sheet folded over on itself and extending into the interior and extending longitudinally.  See figure 21.
As to claim 2, Mazda has center section 127e.
As to claim 3, see welding 10f, figure 21.
As to claim 4, Mazda has flange sections 10c, extending toward each other.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4,5  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato.
Kato has vertical wall sections extending downward from top plate section 14 in figure 9, protruding sections 17’  with sheet folded against itself, in the interior and extending longitudinally.
As to claim 4, Kato has flange sections 16.
As to claim 5, Kato has another member 15 fixed at 19 as shown in figure 5 by brazing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazda in view of Kato.
It would have been obvious at the time of filing of applicant to provide in Mazda with another section to form a closed section as taught by Kato at 15.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Mazda.
It would have been obvious at the time of filing of applicant to provide in Kato a center protrusion as taught by Mazda at 127e in order to same press work.
As to claim 3, Mazda teaches welding at 10f, figure 21.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of Mazda or Kato in view of either of Hight or King.
It would have been obvious at the time of filing of applicant to provide in either reference in order to form an interior protrusion using movable interior punch 64, 100, respectively and exterior pushing elements 62 and 103, respectively as taught by either of Hight or King.  The use of two movable punches is deemed to be an obvious expedient to one of ordinary skill in this art in order to shape the protrusion between the punches.
As to claim 7, hot stamping is common knowledge in this art to increase malleability.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/4/2021